DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2020, 10/28/2020, and 05/18/2021 were filed before the first action on the merits of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 9 and 11, 12, 14, 15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180046187 A1, “UNMANNED AERIAL IMAGE CAPTURE PLATFORM”, Martirosyan et al.
	Regarding Claim 1, Matriosyan teaches “An image capturing method adapted for an image capturing device, comprising: capturing an inspection region image of an inspection region by a first image capturing device at a first time point; receiving a control signal at a second time point following the first time point, the control signal corresponding to a local region in the inspection region image;”( [0106] “in In some embodiments, a UAV 100 may include some cameras dedicated for image capture of a subject and other cameras dedicated for image capture for navigation (e.g. through visual inertial odometry” Here teaches embodiments with two camera systems including a navigation camera system; [0115] “A computer vision module, which may be a component of graphics module, provides analysis and recognition of graphics data. For example, while UAV 100 is in flight, the computer vision module along with graphics module (if separate), GPU 1312, and image capture devices(s) 1334 and/or proximity sensors 1330 may recognize and track the captured image of a subject located on the ground. The computer vision module may further communicate with a localization/navigation module and flight control module to update a relative position between UAV 100 and a point of reference, for example a target subject (e.g. a mobile device or human subject), and provide course corrections to fly along a planned flight path relative to the point of reference.” Here teaches that the navigation can be tracked/planned relative to a target (i.e. a inspection region) the “tracking” of the images around of the subject image is inherently teaching generation of a control signal at a second point of time as by tracking is overtime and by its very nature includes adjusting/actuating for differences in time. That it is tracking the same object/person means that the control signals/tracking corresponds to the same inspection region overtime i.e. a control signal for both the first and second time corresponding to the same inspection region));“calculating, by a processing unit, at least one of a relative translation relationship and a relative rotation relationship between the first image capturing device at the first time point and a second image capturing device at the second time point;”( ([0036] “According to some embodiments, computer vision may be used along with measurements from an IMU (or accelerometer(s) or gyroscope(s)) within the UAV 100 and/or mobile device 104 carried by a user (e.g. human subject 102) as illustrated in FIG. 5A-5B. FIG. 5A shows a simplified diagram that illustrates how sensor data gathered by an IMU at a mobile device 104 may be applied to sensor data gathered by an image capture device at UAV 100 to determine position and/or orientation data of a physical object (e.g. a user 102). Outline 550 represents the 2-dimensional image captured field of view at UAV 100. As shown in FIG. 5A, the field of view includes the image of a physical object (here user 102) moving from one position to another. From its vantage point, UAV 100 may determine a distance A traveled across the image capture field of view. The mobile device 104, carried by user 102, may determine an actual distance B traveled by the user 102 based on measurements by internal sensors (e.g. the IMU) and an elapsed time. The UAV 100 may then receive the sensor data and/or the distance B calculation from mobile device 104 (e.g., via wireless RF signal). Correlating the difference between the observed distance A and the received distance B, UAV 100 may determine a distance D between UAV 100 and the physical object (user 102). With the calculated distance as well as other position and/or orientation data for the UAV 100 (e.g. data from GPS, WiFi, Cellular, and/or IMU, as discussed above) a relative position and/or orientation may be determined between the UAV 100 and the physical object (e.g. user 102).” Here teaches the calculation of a translational movement/relationship overtime; while mute as to specifically the first and second camera see [0106], in order for the navigation and photography camera to target the object such a relationship between the cameras and their field of views would have to be known/calculated in addition to the translation/rotation of the UAV itself );“ calculating, by the processing unit, a first three-dimensional coordinate value of the local region relative to the first image capturing device at ( ([0034] Relative position and/or orientation may be determined through computer vision using a number of methods. For example, in some embodiments, raw image data received from one or more image capture devices (onboard or remote from the UAV 100) may be received and processed to correct for certain variables (e.g. differences in camera orientation and/or intrinsic parameters (e.g. lens variations)). According to some embodiments, an image capture device of the UAV 100 may include two or more cameras, for example an array of multiple cameras that provide an unobstructed view around the UAV 100.  Here teaches the calculation at a first time the position relative to the target is determined; the determination of relative position of the camera to the target is equivalent to determining the target relative to the camera. “Figure 7A gives a coordinate system (other coordinates systems can be alternatively used) used for positioning of the drone relative to a target/tracked human; showing that 3D positioning is inherent to the teachings of the application);“ and converting the first three-dimensional coordinate value into a second three-dimensional coordinate value relative to the second image capturing device at the second time point according to at least one of the relative translation relationship and the relative rotation relationship;”( (([0036] “According to some embodiments, computer vision may be used along with measurements from an IMU (or accelerometer(s) or gyroscope(s)) within the UAV 100 and/or mobile device 104 carried by a user (e.g. human subject 102) as illustrated in FIG. 5A-5B. FIG. 5A shows a simplified diagram that illustrates how sensor data gathered by an IMU at a mobile device 104 may be applied to sensor data gathered by an image capture device at UAV 100 to determine position and/or orientation data of a physical object (e.g. a user 102). Outline 550 represents the 2-dimensional image captured field of view at UAV 100. As shown in FIG. 5A, the field of view includes the image of a physical object (here user 102) moving from one position to another. From its vantage point, UAV 100 may determine a distance A traveled across the image capture field of view. The mobile device 104, carried by user 102, may determine an actual distance B traveled by the user 102 based on measurements by internal sensors (e.g. the IMU) and an elapsed time. The UAV 100 may then receive the sensor data and/or the distance B calculation from mobile device 104 (e.g., via wireless RF signal). Correlating the difference between the observed distance A and the received distance B, UAV 100 may determine a distance D between UAV 100 and the physical object (user 102). With the calculated distance as well as other position and/or orientation data for the UAV 100 (e.g. data from GPS, WiFi, Cellular, and/or IMU, as discussed above) a relative position and/or orientation may be determined between the UAV 100 and the physical object (e.g. user 102).” Here is teachings a calculation of change in location for the UAV/target and updating the determination of the relative position/distance (i.e. a determination of a relative translation/rotation between the UAV and Target and then updating of the position (creating the second 3D value) based on this; the logic naturally flows that from [0106] that for the data from the navigation camera (first camera) would have to be converted into the field of view of the image capture of the subject camera such that it would be able to capture images of the subject);“ driving, by a driving unit, the second image capturing device to rotate with a rotation amount according to the second three-dimensional coordinate value; and capturing a local region image of the local region by the second image capturing device.”( ([0056] While in flight, the UAV 100 may capture images and or video using one or more on board image capture devices (e.g. and image capture device mounted to a hybrid mechanical-digital gimbal). In some embodiments, image capture may track the same point of reference used for calculating motion (e.g. a human subject 102). Consider an example in which the a human subject 102 is the point of reference. Here, the UAV 100 may maneuver around the human subject 102 in response to generated control commands. Similarly, while moving around the point of reference (i.e. the human subject 102), the UAV 100 may adjust the orientation and/or processing of image capture device(s) (e.g. cameras) such that the point of reference (i.e. the human subject 102) remains centered in the field of view of the image capture device(s). Image capture may be adjusted according to techniques previously described, for example, by using a mechanical and/or a hybrid mechanical-digital gimbal system linked to one or more image capture devices. Here the “mechanical” gimbal is rotating of a camera based on the relative position between the target and the uav, the “track the same reference point” is teaching the updating overtime based on the data i.e. the first and second points of time in applicants claims and from [0106] teaching the separate navigation and subject target cameras the second camera taking a picture using the second 3D coordinate values is taught. While not explicitly stating “and capturing an image of the local region with the second camera” the centering/adjustment of the camera to have the F.O.V of the subject is inherent as this adjustment is so that it takes an image of the subject/inspection region);

    PNG
    media_image1.png
    512
    630
    media_image1.png
    Greyscale

	Regarding Claim 2, Martirosyan teaches “The image capturing method of claim 1, wherein the first image capturing device and the second image capturing device are mounted on a flying vehicle”([0106]” In some embodiments, a UAV 100 may include some cameras dedicated for image capture of a subject and other cameras dedicated for image capture for navigation (e.g. through visual inertial odometry).” Here is the teaching for two cameras on the UAV);”, and the step of calculating at least one of the relative translation relationship and the relative rotation relationship comprises: calculating at least one of the relative translation relationship and the relative rotation relationship according to at least one of a relative position and a relative angle of the first image capturing device and the second image capturing device on the flying vehicle”( [0059] “For example, in some embodiments, the motions of the UAV 100 and/or subject 102 is estimated based in part on images captured by an image capture device associated with UAV 100. As previously described, the image capture device of UAV 100 may include an array of multiple image capture device (e.g. cameras) providing an view of the surrounding physical environment (including subject 102). In some embodiments the motions of UAV 100 and/or subject 102 may be estimated using a process of visual inertial odometry by combining the captured images with sensor data from one or more inertial measurement units (IMU) onboard the UAV 100 and/or a mobile device 104 held by a human subject 102.” Here teaches estimation of the motion of the image capturing device (capture of a subject camera’s from [0106]” and From [0060] “Process 800b continues at step 806b with in response to estimating the motions of the UAV 100 and the subject 102, generating control commands to dynamically adjust image capture of the subject 102 by the image capture device associated with the UAV 100 to satisfy a specified criterion related to a quality of the image capture. In some embodiments control commands are generated by a flight controller onboard the UAV 100 (for example flight controller 1308 described with respect to FIG. 13). Alternatively, the control commands may be generated by a remote computing device (e.g. a mobile device 104 or any other network-connected computing device) and transmitted to the UAV 100 via a wireless communication link (e.g. WiFi). The one or more specified criteria may be stored as instructions on a memory unit onboard the UAV 100 and/or in a remote computing device (e.g. a mobile device 104). As used in this disclosure, the dynamic adjustment of image capture may include adjusting the characteristics or settings of an image capture device associated with UAV 100, adjusting the orientation of an image capture device associated with UAV 100, adjusting image processing (in real time or post processing), and or adjusting the motion of UAV 100 through the physical environment.” Here teaches the adjustment of the image capturing device. While not explicitly stating calculating the relative rotation/translation between a first (navigation camera from [0106]) and second (subject target camera from  [0106]) the conversion of coordinate systems/fields of views from the navigation to the subject cameras are inherently needed for the teachings of  [0106] for the subject target camera to have a field of view of the subject. The logic naturally flows that the relative position/orientation of the craft is detected using the navigation camera (given that such information would fall under navigation information i.e. where in a 3D is the craft and target object) and that to capture the object in the second (target subject camera’s) field of view a relative conversion based on the orientations and position relationship between the cameras would need to be known/used i.e. F.O.V subject camera = f(F.O.V navigation) wherein the f() is derived from the geometric (orientations/position) relationship between the cameras);” and according to at least one of a translation amount and a rotation amount of the flying vehicle from the first time point to the second time point.”( [0059] FIG. 8B is flow chart of an example process 800b for adjusting image capture by a UAV 100 to satisfy a specified criterion. Process 800b begins at steps 802b and 804b with estimating a motion of the UAV 100 in autonomous flight through a physical environment 820 and estimating a motion of a subject through the physical environment 820. The motion of UAV 100 and subject 102 may be estimated using any of the previously described techniques. For example, in some embodiments, the motions of the UAV 100 and/or subject 102 is estimated based in part on images captured by an image capture device associated with UAV 100. As previously described, the image capture device of UAV 100 may include an array of multiple image capture device (e.g. cameras) providing an view of the surrounding physical environment (including subject 102). In some embodiments the motions of UAV 100 and/or subject 102 may be estimated using a process of visual inertial odometry by combining the captured images with sensor data from one or more inertial measurement units (IMU) onboard the UAV 100 and/or a mobile device 104 held by a human subject 102. It shall be understood that the process of estimating motions may include estimating and tracking position/orientation of the UAV 100 and/or subject 102 over time. Further, it shall be understood that at any given point in time the UAV and or subject may be stationary (i.e. the estimated motion may effectively be zero).” Here is teachings a calculation of change in location for the UAV/target and updating the determination of the relative position/distance (i.e. a determination of a relative translation/rotation between the UAV and Target using the IMU of the UAV (IMU’s detect/estimate the movement of the UAV itself);)
	Regarding Claim 4, Martirosyan et al teaches “The image capturing method of claim 1, wherein the step of calculating the first three- dimensional coordinate value comprises: estimating a distance between the first image capturing device at the first time point and a point in the local region along an axis perpendicular to an image plane coordinate system where the inspection region image is located as an estimated distance value;”( [0036]: According to some embodiments, computer vision may be used along with measurements from an IMU (or accelerometer(s) or gyroscope(s)) within the UAV 100 and/or mobile device 104 carried by a user (e.g. human subject 102) as illustrated in FIG. 5A-5B. FIG. 5A shows a simplified diagram that illustrates how sensor data gathered by an IMU at a mobile device 104 may be applied to sensor data gathered by an image capture device at UAV 100 to determine position and/or orientation data of a physical object (e.g. a user 102). Outline 550 represents the 2-dimensional image captured field of view at UAV 100.” Figure 5.A below shows that the distance from the image plane and the distance within the image plane is calculated to determine an actual (real-world) estimate of location/moved distance B)); “and calculating the first three-dimensional coordinate value of the point in the local region relative to the first image capturing device according to the estimated distance value and a coordinate value of the point in the local region in the image plane coordinate system.”( [0050] According to some embodiments, the UAV 100 may maneuver according to an absolute fixed coordinate system. In other words, user inputs and gestures may correspond with an instruction to move to an absolute point in space. The UAV 100 may also maneuver according to a coordinate system relative to a “point of reference.” The point of reference may be defined as at or associated with a physical object in the physical environment, for example a human subject 102 and/or a mobile device 104 through which a user (in this case human subject 102) may provide control input. The point of reference may also be another point in space which may be specified via the mobile device 104 by clicking on a location of interest on a map or image. For example, a user 102 viewing a live video feed from UAV 100 through a touch display of mobile device 104 may touch a point or select a displayed object to redefine the point of reference about which motion is defined. Further, the defined point of reference may be stationary (e.g. a building or physical marker) or may be in motion (for example a moving car). For example, if the point of reference is set to a moving car, then any motions by the UAV 100 may be made relative to the car. In other words, if the point of reference is set to be a car moving at 25 mph, then a UAV 100 in “hover” would actually match the speed of the car while maintaining a constant position/orientation relative to the car. If the UAV 100 received input to move 10 feet in one direction, it would again do so relative to the car's position/orientation at any given moment. A particular point of reference can be tracked using any of the aforementioned systems for localization and navigation. Specifically, in an embodiment, a point of reference can be tracked in a 3D map of the surrounding environment generated using visual inertial odometry with captured stereoscopic images of the surrounding environment.” Here teaches the 3D coordinates of the craft are determined based on the visual odometery, which from [0036] above it is known to include the distance of the image plane. Figure 7a below shows the 3D position determination )

    PNG
    media_image2.png
    552
    642
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    485
    694
    media_image3.png
    Greyscale

	Regarding Claim 5, Martiroysan teaches “The image capturing method of claim 4, further comprising an image feature matching step, the image feature matching step comprises: storing the inspection region image at the first time point by a first image temporary storage unit, and storing the local region image at the second time point by a second image temporary storage unit; and determining, by the processing unit, whether an image correspondence between the inspection region image in the first image temporary storage unit and the local region image at the second time point in the second image temporary storage unit is greater than a threshold.”([0037] “Alternatively, estimations for the position and/or orientation of either the UAV 100 or mobile device 104 may be made using a process generally referred to as “visual inertial odometry” or “visual odometry.” FIG. 5B illustrates the working concept behind visual odometry at a high level. A plurality of images are captured in sequence as an image capture device moves through space. Due to the movement of the camera, the images captured of the surrounding space change from frame to frame. In FIG. 5B, this is illustrated by initial image capture field of view 552 and a subsequent image capture field of view 554 captured as the camera has moved from a first position and orientation to a second position and orientation over an elapsed time. In both images, the camera may capture real world physical objects, for example, the house 580 and/or the human subject 102. Computer vision techniques are applied to the sequence of images to detect and match features of physical objects captured in the field of view of the camera. For example, a system employing computer vision may search for correspondences in the pixels of digital images that have overlapping fields of view (FOV). The correspondences may be identified using a number of different methods such as correlation-based and feature-based methods. As shown in, in FIG. 5B, features such as the head of a human subject 102 or the corner of the chimney on the house 580 can be identified, matched, and thereby tracked. By incorporating sensor data from an IMU (or accelerometer(s) or gyroscope(s)) associated with the camera to the tracked features of the image capture, estimations may be made for the position and/or orientation of the camera over time. Further, theses estimates can be used to calibrate the localization systems, for example through estimating differences in camera orientation and/or intrinsic parameters (e.g. lens variations)) or IMU biases and/or orientation.” Here the “plurality” of images through space also inherently teaches the through time (i.e. the distinction between the first and second images/cameras). The “correlation-based” methods is comparing the correspondence between the two images to a threshold to determine the correlation/if they correlate with each other, i.e. do they correspond? Memories on board the UAV are taught in [0091] “FIG. 13 shows a diagram of an example UAV system 1300 including various functional system components that may be part of a UAV 100, according to some embodiments. UAV system 1300 may include one or more means for propulsion (e.g. rotors 1302 and motor(s) 1304), one or more electronic speed controllers 1306, a flight controller 1308, a peripheral interface 1310, a processor(s) 1312, a memory controller 1314, a memory 1316 (which may include one or more computer readable storage mediums), a power module 1318, a GPS module 1320, a communications interface 1322, an audio circuitry 1324, an accelerometer 1326 (including subcomponents such as gyroscopes), an inertial measurement unit (IMU) 1328, a proximity sensor 1330, an optical sensor controller 1332 and associated optical sensor(s) 1334, a mobile device interface controller 1336 with associated interface device(s) 1338, and any other input controllers 1340 and input device 1342, for example display controllers with associated display device(s). These components may communicate over one or more communication buses or signal lines as represented by the arrows in FIG. 13. As mentioned earlier, piloting input may be provided wirelessly by a user 102 on the ground or in another vehicle via remote control or portable multi-function device 104.”)
	Regarding Claim 9, Martirosyan et al teaches “The image capturing method of claim 1, wherein the step of calculating the first three- dimensional coordinate value comprises: calculating, by the processing unit, the first three-dimensional coordinate value of the local region relative to the first image capturing device according to a coordinate value of the local region in an image plane coordinate system.”( [0038] “In some embodiments, systems in accordance with the present teachings may simultaneously generate a 3D map of the surrounding physical environment while estimating the relative positions and/or orientations of the UAV 100 and/or subject within the physical environment. This is sometimes referred to simultaneous localization and mapping (“SLAM”). In such embodiments, using computer vision processing, a system in accordance with the present teaching can search for dense correspondence between images with overlapping FOV (e.g. images taken during sequential time steps and/or stereoscopic images taken at the same timestep).” Here teaches the use of “stereoscopic” camera systems as the same time step. Stereoscopic cameras determine distance/3D location of an object relative to the cameras based on its location within an image plane by their nature/function.)
	Regarding Claims 11, 12, 14, 15, and 19 these claims are identical to claims 1, 2, 4, 5, and 9 respectively in terms of their internal elements and dependencies to independent claims 1 and 11. From [0060] “Process 800b continues at step 806b with in response to estimating the motions of the UAV 100 and the subject 102, generating control commands to dynamically adjust image capture of the subject 102 by the image capture device associated with the UAV 100 to satisfy a specified criterion related to a quality of the image capture. In some embodiments control commands are generated by a flight controller onboard the UAV 100 (for example flight controller 1308 described with respect to FIG. 13). Alternatively, the control commands may be generated by a remote computing device (e.g. a mobile device 104 or any other network-connected computing device) and transmitted to the UAV 100 via a wireless communication link (e.g. WiFi). The one or more specified criteria may be stored as instructions on a memory unit onboard the UAV 100 and/or in a remote computing device (e.g. a mobile device 104). As used in this disclosure, the dynamic adjustment of image capture may include adjusting the characteristics or settings of an image capture device associated with UAV 100, adjusting the orientation of an image capture device associated with UAV 100, adjusting image processing (in real time or post processing), and or adjusting the motion of UAV 100 through the physical environment. For example, in some embodiments the control commands to dynamically adjust image capture may include control commands to adjust any of focus, aperture, shutter speed, light sensitivity (ISO), frame rate, color balance, image framing, or image stabilization by an image capture device associated with UAV 100. As another example, in some embodiments the control commands to dynamically adjust image capture may include control commands to adjust subject tracking and image stabilization using an image capture device mounted to a motorized gimbal, for example a hybrid mechanical-digital gimbal. Further, in some embodiments, the control commands to dynamically adjust image capture may include control commands to adjust the position and/or orientation of UAV 100.” And figure 13 the claimed physical elements are all taught; thus Martirosyan et al equally applicable to apparatus claims (UAV with the camera system carrying out the method) as it is to the method claims

    PNG
    media_image4.png
    624
    443
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 8, 13, and 18 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or Martirosyan et al, in the alternative, under 35 U.S.C. 103 as obvious over Martirosyan et al et al in view of itself.
( [0020]” FIG. 1 is an illustration of an unmanned aerial vehicle (“UAV”) 100 operating as an automated aerial platform for capturing images. As shown in FIG. 1, in some embodiments, UAV 100 may be a rotor-based aircraft (e.g., a “quadcopter”). The UAV 100 as shown in FIG. 1 may include propulsion and control actuators 110 (e.g. powered rotors or aerodynamics control surfaces) for maintaining controlled flight, sensors for automated navigation and flight control 112 (e.g. an array of multiple image capture devices—described in more detail herein), a gimbaled image capture device 114 for capturing images (including video), other sensors (not shown) (e.g. for capturing audio), and means (not shown) for communicating with other devices (e.g. a mobile device 104), for example via a wireless connection 116. The UAV 100 shown in FIG. 1 is according to an example embodiment. A UAV 100 in accordance with the present teachings may include more or fewer components than as shown. An example UAV system that may be part of UAV 100 is described later with respect to FIG. 13.” Here teaches the  first and second cameras, 112 is the first camera and 114 is the gimbaled camera. And [0033] “According to some embodiments, computer vision may be used to determine a relative position and/or orientation of a UAV 100, mobile device 104, and or any other object. The term, “computer vision” in this context may generally refer to the acquiring, processing, analyzing and “understanding” of captured images. Consider again the localization system illustrated in FIG. 2. According to some embodiments, a UAV 100 may include an image capture device and computer vision capabilities. In this example, UAV 100 may be programmed to track a user 102 (or other physical object). Using computer vision, a UAV 100 may recognize the captured image as the subject and may use the recognition information to perform aerial maneuvers by the UAV 100 to keep the subject in view, and/or may make adjustments to an image stabilization system (e.g. a gimbaled image capture device) to keep the subject in view” Here teaches tha the gimbaled camera is a stabilized system; while not explicitly mentioning the “compensated rotational amount” given that the gimbal is controlled based on the relative orientation of the drone/uav to the target the “compensated rotational amount” is part of the relative orientation; the “may make adjustsments to an image stabilization system to keep the subject in view” is teaching of a compensated/rotation of the gimbaled camera to account for the drone. See figure 1 below for an image of the drone)

    PNG
    media_image5.png
    590
    441
    media_image5.png
    Greyscale


	A closer reading of Martiroysan et al teaches [0106] “UAV system 1300 may also include one or more image capture devices 1334. FIG. 13 shows an image capture device 1334 coupled to a image capture controller 1332 in I/O subsystem 1360. The image capture device 1334 may include one or more optical sensors. For example, image capture device 1334 may include a charge-coupled device (CCD) or complementary metal-oxide semiconductor (CMOS) phototransistors. The optical sensors of image capture device 1334 receive light from the environment, projected through one or more lens (the combination of an optical sensor and lens can be referred to as a “camera”) and converts the light to data representing an image. In conjunction with an imaging module located in memory 1316, the image capture device 1334 may capture images (including still images and/or video). In some embodiments, an image capture device 1334 may include a single fixed camera. In other embodiments, an image capture device 13340 may include a single adjustable camera (adjustable using a gimbal mechanism with one or more axes of motion). In some embodiments, an image capture device 1334 may include a camera with a wide-angle lens providing a wider field of view. In some embodiments, an image capture device 1334 may include an array of multiple cameras providing up to a full 360 degree view in all directions. In some embodiments, an image capture device 1334 may include two or more cameras (of any type as described herein) placed next to each other in order to provide stereoscopic vision. In some embodiments, an image capture device 1334 may include multiple cameras of any combination as described above. For example, UAV 100 may include four sets of two cameras each positioned so as to provide a stereoscopic view at multiple angles around the UAV 100. In some embodiments, a UAV 100 may include some cameras dedicated for image capture of a subject and other cameras dedicated for image capture for navigation (e.g. through visual inertial odometry).” Here the final sentence renders anticipates and/or renders obvious the delineation of the applicants claims between a first camera on the main body and a second camera on a stabilized gimbal and their respective functions. When reading this it is taught and/or the logic naturally flows that since navigation is relative to the target in [0115]; a relative translation/rotation is detected/determined in [0034] the “navigation”/first camera is determining its location relative to the target the first camera/IMU system then determines a relative rotation/translation of the camera/craft over time; then given that the image capture of the subject camera (Camera 114) is adjusted based on the relative position/orientation in [0033] the 3D value and relative transformation from the first camera system are thus inherently being transformed from the first camera (camera 112) field of view to the second camera (114) field of view and the second camera is adjusted accordingly such that it has a view of the target. While mute as to a the physical relationship between the first and second camera (e.g. the second camera is offset from the first camera by 5in) this type of transformation is known in the art/is basic trigonometry and is thus is arguable inherent and/or obvious to the teachings for using information derived from an navigation camera to aim a separate gimballed camera; further Stereoscopic vision is inherently a form of this in that two image capturing devices which and their respective field of views are used to determine a location of an object, thus teaching the positional/rotational relationship between to cameras relates the position of an object within their respective fields of views and thus a location of an object (relative to the first camera) and a field of view of a first camera can be used to determine the necessary field of view (position/rotation) of another camera to also have a field of view of that object ([0043] provides for using stereoscopic vision cameras). 
	Thus it would be obvious to one of ordinary skill in the art before the effective filing date of the application to apply the information derived from the navigation camera system and IMU and transform it to determine the proper orientation/field of view of the gimbaled camera system in order to have a proper view of the photography subject. One would be motivated to use this navigation to gimbal transformation to allow for centered (and thus more asthetically pleasing) images of the subject as is taught in  [0056] “While in flight, the UAV 100 may capture images and or video using one or more on board image capture devices (e.g. and image capture device mounted to a hybrid mechanical-digital gimbal). In some embodiments, image capture may track the same point of reference used for calculating motion (e.g. a human subject 102). Consider an example in which the a human subject 102 is the point of reference. Here, the UAV 100 may maneuver around the human subject 102 in response to generated control commands. Similarly, while moving around the point of reference (i.e. the human subject 102), the UAV 100 may adjust the orientation and/or processing of image capture device(s) (e.g. cameras) such that the point of reference (i.e. the human subject 102) remains centered in the field of view of the image capture device(s). Image capture may be adjusted according to techniques previously described, for example, by using a mechanical and/or a hybrid mechanical-digital gimbal system linked to one or more image capture devices.” And in [0066] “As an illustrative example, based on historical data (e.g. user reviews of sets of captured images) it may be determined that framing a subject within a shot according to the so called “golden ratio” (i.e. 1 to 1.618) produces an image of subjectively higher quality that an image with a perfectly centered subject. With this in mind, a criterion may be specified that is related to this golden ratio-based subjective standard of image quality. For example, in response to estimating the motions of UAV 100 and a subject 102, a system in accordance with the present teachings may generate control commands configured to adjust image capture (including maneuvering the UAV 100 relative to subject 102) so as to achieve a composition roughly in line with the golden ratio thereby satisfying the specified criterion”
	Regarding Claim 8, Martiroysan et al teaches detection of the correspondence between the two images (one at a first point in time and a second at a later point in time) [0037] “Alternatively, estimations for the position and/or orientation of either the UAV 100 or mobile device 104 may be made using a process generally referred to as “visual inertial odometry” or “visual odometry.” FIG. 5B illustrates the working concept behind visual odometry at a high level. A plurality of images are captured in sequence as an image capture device moves through space. Due to the movement of the camera, the images captured of the surrounding space change from frame to frame. In FIG. 5B, this is illustrated by initial image capture field of view 552 and a subsequent image capture field of view 554 captured as the camera has moved from a first position and orientation to a second position and orientation over an elapsed time. In both images, the camera may capture real world physical objects, for example, the house 580 and/or the human subject 102. Computer vision techniques are applied to the sequence of images to detect and match features of physical objects captured in the field of view of the camera. For example, a system employing computer vision may search for correspondences in the pixels of digital images that have overlapping fields of view (FOV). The correspondences may be identified using a number of different methods such as correlation-based and feature-based methods.” Here teaches the comparison of images to determine if the target/feature is within them and to update/determine the location of the UAV; the images being taken at first and second time respectively. From [0044] “According to some embodiments the position and orientation of each camera may be calibrated to an onboard inertial measurement unit (IMU) by fusing data from the cameras and IMUs in a visual inertial odometry framework.” The position and orientation (rotation) of the cameras are controlled/calibrated based on the visual odometry framework (i.e. the orientation of the cameras are controlled based on the previous images collected (and thus the correspondence threshold determination) and that ideally the target subject should be centered in the image [0066] “As an illustrative example, based on historical data (e.g. user reviews of sets of captured images) it may be determined that framing a subject within a shot according to the so called “golden ratio” (i.e. 1 to 1.618) produces an image of subjectively higher quality that an image with a perfectly centered subject. With this in mind, a criterion may be specified that is related to this golden ratio-based subjective standard of image quality. For example, in response to estimating the motions of UAV 100 and a subject 102, a system in accordance with the present teachings may generate control commands configured to adjust image capture (including maneuvering the UAV 100 relative to subject 102) so as to achieve a composition roughly in line with the golden ratio thereby satisfying the specified criterion”. Here teaches correcting of the camera position/orientation in order to reach a “golden ratio” of the subject. As identification of the subject/target is based on the correspondence between the images thus updating of a camera (correction rotation amount of the claim) is done based on when the identified target in the image (which is based on the correspondence between the images being higher than the threshold (i.e. the images correspond/the feature is detected)) thus in this interpretation Martiroysan et al anticipates applicant’s claim 8.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Martiroysan et al to use the correspondence between the two images (i.e. the target/feature identification) to correct the position of the gimballed camera (target imager of [0106]) (i.e. determine/actuate a rotation correction amount; from [0036] the determination of rotation amount inherently requires the determination of the distance from the target) in order to achieve the “golden ratio” of the resulting image. One would be motivated to do this as taught in [0066] As an illustrative example, based on historical data (e.g. user reviews of sets of captured images) it may be determined that framing a subject within a shot according to the so called “golden ratio” (i.e. 1 to 1.618) produces an image of subjectively higher quality that an image with a perfectly centered subject. With this in mind, a criterion may be specified that is related to this golden ratio-based subjective standard of image quality. For example, in response to estimating the motions of UAV 100 and a subject 102, a system in accordance with the present teachings may generate control commands configured to adjust image capture (including maneuvering the UAV 100 relative to subject 102) so as to achieve a composition roughly in line with the golden ratio thereby satisfying the specified criterion. Thus by correcting the rotation of the gimbaled camera based on the correspondence between the images and the distance to the target to reach a golden ratio the resulting image is aesthetically improved.
	Regarding Claims 13 and 18 are identical to claims 3 and 8 respectively in terms of their internal elements and their dependencies to their respective independent claims. Thus the grounds of rejection for claims 13 and 18 are identical to claim 3 and 8.
Claim 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martiroysan et al as applied to claim 1 above, and further in view of Wikipedia article, “Timestamp”, august 2017 version, https://en.wikipedia.org/w/index.php?title=Timestamp&oldid=911980128 .
	Regarding Claim 10, Martiroysan et al teaches the importance of tracking/using the images through time as part of the computer vision techniques. [0037] “Alternatively, estimations for the position and/or orientation of either the UAV 100 or mobile device 104 may be made using a process generally referred to as “visual inertial odometry” or “visual odometry.” FIG. 5B illustrates the working concept behind visual odometry at a high level. A plurality of images are captured in sequence as an image capture device moves through space. Due to the movement of the camera, the images captured of the surrounding space change from frame to frame. In FIG. 5B, this is illustrated by initial image capture field of view 552 and a subsequent image capture field of view 554 captured as the camera has moved from a first position and orientation to a second position and orientation over an elapsed time. In both images, the camera may capture real world physical objects, for example, the house 580 and/or the human subject 102. Computer vision techniques are applied to the sequence of images to detect and match features of physical objects captured in the field of view of the camera.”
	However Martiroysan et al fails to teach timestamps being used to identify/order the sequence of images.
	As evidenced by the Wikipedia article “timestamp” the use of timestamps for images to order them in time/sequence is a known method in the field of imagery/photography. The article teaches in the “digital timestamps section” “This data is usually presented in a consistent format, allowing for easy comparison of two different records and tracking progress over time; the practice of recording timestamps in a consistent manner along with the actual data is called timestamping. The sequential numbering of events is sometimes called timestamping.”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use timestamping of the images in time in order to sequentially order them and allow for the visual odometry calculations/pairing with IMU data. This obviousness/implementation is supported under the KSR rational “that the claims would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art”. (I) the visual odometry, and the use/important of the sequential imagery, is taught by Martiroysan et al, (II) timestamping is known method as evidenced by the wikipedia article for ordering of images in respect to time/sequence, (III) the 
	Regarding Claim 20, this claim is identical to claim 10 in terms of its internal elements and dependency to its respective independent claim. Claim 10 and 20 vary in that claim 10 is directed to a method and 20 to an apparatus which performs the method. Thus the grounds of rejection for claim 20 are identical to claim 10.
Allowable Subject Matter
Claims 6, 7, 16 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding Claim 6, no prior art was found to teach/render obvious that based on the correspondence between the two images being below a threshold that the estimated distance should be updated/correct and then the estimated position (first 3D value) from a first (now previous/in the past) point in time should be updated and then used to recalculate/correct the second value/3D space (at the current/second point in time). i.e. reflexively recalculating/craft the past distance and propagating it forward and correcting resulting position/orientation of the craft/uav is not taught in the prior art. Martiroysan et al teaches the tracking/updating of past estimated position should be corrected and the IMU/translational information then applied to the to this updated past position estimate. Thus the applicant’s claim 6 appears novel and nonobvious in light of the prior art. Claim 7 depends on claim 6 and is thus allowable for the same reasons.
	Claim 16 is the apparatus claim version of claim 6, and thus is potentially allowable for the same reasons as claim 6. Claim 17 is depends on claim 16 and is potentially allowable for the same reason. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190147619 A1; US 20190094149 A1; US 20190068829 A1; WO 2018167006 A1; US 20180157253 A1; WO 2017187220 A1; WO 2017128050 A1; US 20170163896 A1; US 20170067734 A1; US 20170045807 A1; US 20170010623 A1; US 20160198088 A1; US 9253460 B1; US 20140270744 A1; US 11048277 B1; US 11016509 B2; US 20210110137 A1; US 10802479 B2; US 10796425 B1; US 10690525 B2; US 20200097026 A1; US 10474152 B2; US 20190206073 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH M DUNNE/Examiner, Art Unit 3661                            
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661